Citation Nr: 1415917	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-46 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition secondary to the Veteran's service connected duodenal ulcer.

2.  Entitlement to service connection for a hiatal hernia secondary to the Veteran's service connected duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel 


INTRODUCTION

The Veteran had active military service from to October 1968 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran has been diagnosed with a chronic heart disability at any time during the course of his appeal. 

2.  The weight of the evidence is against a finding that the Veteran's hiatal hernia either began during or as a result of his military service or that it was either caused or aggravated by his service connected duodenal ulcer. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a hiatal hernia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  Criteria for service connection for a heart condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

The Veteran is seeking service connection for a heart condition and for a hiatal hernia, both of which he believes have either been caused by his military service or are secondary to his service connected duodenal ulcer.  The analysis differs for the two issues, so they are discussed separately below.

Heart Condition

In March 2009, the Veteran reported getting treated for a heart condition which he suggested might also be service related.  However, the Veteran has never explained what he is referring to when he says "heart condition."  That is, he has never submitted any competent medical evidence showing that he has been diagnosed with a heart disability.

Service treatment records show that on a periodic physical in in March 1970 the Veteran's heart was found to be normal.  On a second physical in August 1970, the Veteran's heart was again found to be normal on examination, and the Veteran denied any shortness of breath, chest pain, or high blood pressure on a medical history survey completed in conjunction with the physical.  As such, no heart condition was noted in service.

In December 1971, approximately one year after service, the Veteran underwent a VA examination at which his cardiovascular system was found to have normal thrust, rate, and rhythm.  No murmurs or valvular accentuations were noted and the Veteran's peripheral vessels were soft and compressible.  No heart condition was diagnosed.  As such, no heart condition was diagnosed within a year of the Veteran's separation from service.

The Veteran filed a claim approximately 40 years after separation seeking service connection for a heart condition, but he has not supplied medical evidence of a heart disability.  

VA treatment records have also been obtained, but they too fail to show any heart disability.  

For example, in April 2009, there was nothing found to explain the Veteran's complaints of chest pain; in May 2009, a cardiac silhouette was within normal limits, an ECG was normal, and the Veteran was noted to have a normal sinus rhythm; and in June 2010, testing showed that the Veteran had a generally normal sinus rhythm, with one very brief run of atrial tachycardia, for which no specific treatment was recommended.  The medical professional explained that atrial tachycardia simply meant a rapid heartbeat for several minutes, which could be caused by caffeine, anxiety, stress or thyroid problems (and it was noted that a recent thyroid test had been normal).
 
The Board notes that, standing alone, atrial tachycardia is not a service-connectable disability.  Rather, the rapid heartbeat would have to result in some heart pathology indicative of disability, as the presence of atrial tachycardia is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality, such as atrial tachycardia disclosed by diagnostic examination, that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

To the extent that the Veteran believes he has a heart condition, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a heart disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite diagnosis.

The Board acknowledges that a number of private treatment record could not be obtained, but the fact remains that a current heart disability was not shown by the medical evidence that is of record which includes multiple heart tests.

As described, evidence of a present heart disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a heart condition is denied. 

Hiatal Hernia

In March 2009, the Veteran filed a claim seeking service connection for a hiatal hernia that had worsened.  In a second letter in April 2009, the Veteran stated that he was enclosing a copy of a letter of appreciation while serving at Fort Ord where he came in contact with some metal containers from a paint locker which he suggested could have contributed to his health issues.  He stated that he was of the opinion that his duodenal ulcer was a major contributor to the severity of his hiatal hernia.  

The letter of commendation is of record and notes that he was in the "Receiving Company" at Fort Ord, but it does not show any in-service exposures.  Moreover, the Veteran has not suggested that any medical professional has ever endorsed the suggestion that in-service exposure might have caused a hiatal hernia to develop decades later.

In his November 2010 substantive appeal, the Veteran stated that he had been dealing with hernia conditions for the past 41 years and he felt that it was all related to the ulcer condition.  He stated that when he was initially examined for on active duty at Fort Ord, he did not believe that a complete examination was conducted was sufficient to reveal the true condition that was at hand.  He feels that the hiatal hernia should have been part of the primary diagnosis.

As an initial point, the Veteran, as a lay person, is competent to report what comes to him through his senses, and he may therefore provide information about the gastrointestinal symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, once again, he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a hiatal hernia.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertions that medical testing in service was insufficient to detect a hiatal hernia, or that his duodenal ulcer caused his hiatal hernia are taken a limited medical evidence.  The Veteran simply does not have the medical expertise to make such a diagnosis of himself. 

The Board has reviewed the claims file, but finds that there is no evidence that any medical professional has ever endorsed the Veteran's assertions.  Moreover, as is described below, there is little to support the Veteran's contention that testing in service was incomplete; as testing was conducted both while the Veteran was in service and approximately one year after separation, but none of the tests led to the diagnosis of a hiatal hernia.

The evidence of record simply does not support the Veteran's contentions.  Service treatment records do show complaints of epigastric pain, but a hiatal hernia was never diagnosed in service.  On a physical in August 1970, the Veteran was found to have epigastric pain on deep palpation.  In September 1970, he presented with complaints of stomach cramps, and was noted to be on Maalox which had reportedly not helped.  An Upper GI Series was conducted to rule out peptic ulcer disease; and the medical officer indicated that fluoroscopically the Veteran's esophagus and stomach appeared normal.  The duodenal cap was irritable and deformed and a persistent collection of barium was noted in the center of the duodenal cap that was thought to represent an ulcer crater.  Ten days later it was noted that the Veteran had a probable ulcer crater.  However, again, at no time was a hiatal hernia diagnosed.

Following service, the Veteran underwent a VA examination in December 1971.  It was noted that around the final month of his service, the Veteran's stomach started hurting.  He saw doctors who diagnosed a duodenal ulcer.  An Upper GI Series was conducted.  The esophagus, stomach and duodenal cap were noted to have been "carefully" studied by means of image amplification.  The esophagus and stomach were entirely normal.  The cap showed some degree of deformity and possibly a small amount of irritability, but the deformity was far out of proportion to the degrees of irritability and if the Veteran had any residual activity from his old ulcer, the examiner felt it was minimal in degree.  The examiner noted that there was scarring and deformity which was probably on the basis of the old ulcer, but no single penetrating crater was seen.  The examiner conceded that with the degree of irritability it was possible that the Veteran might have some continued ulcer activity.  The examiner found that the digestive system was normal and there was no evidence of a hernia.

That such detailed examinations failed to note a hiatal hernia in existence at that time the Board finds factually unlikely.

As such, a hiatal hernia was not diagnosed either in service or within a year of service, despite clinical testing.  The first evidence of a hiatal hernia was provided by a CT scan in April 2009 which revealed a small hiatal hernia.  As such, it was not shown that the Veteran had a hiatal hernia for nearly 40 years after he separated from service.  

To investigate the Veteran's allegation that his hiatal hernia was caused by his duodenal ulcer, a VA examination was provided in October 2009.  The examiner noted that the Veteran was being treated by VA for a hiatal hernia, and the Veteran stated that he had been diagnosed with the condition 3-4 years earlier.  He complained of periodic burning and regurgitation that would awaken him from sleep.  Having reviewed the claims file and examined the Veteran, the examiner opined that the Veteran's hiatal hernia was a separate condition from his ulcer disease and was not caused by, or otherwise the result of his military service.  The examiner indicated that her opinion was based on a review of the medical literature, her clinical experience and her review of the record.  

This opinion has not been contradicted or questioned by any medical evidence of record, and it was provided after the examiner had reviewed the medical literature and become familiar with the specific facts of the Veteran's case.  As such, this opinion is found to be highly probative and entitled to great weight.

Given that a hiatal hernia was not diagnosed for many decades after the Veteran left service, and that the medical evidence of record has concluded that the currently diagnosed hiatal hernia is not the result of either the Veteran's military service, or his duodenal ulcer, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, and VA treatment records were all obtained.  The Veteran was also scheduled to testify at a Board hearing, but he withdrew his hearing request in February 2012.

The Veteran completed multiple VA Form 21-4142s in an effort to obtain private treatment records.  However, regrettably, none of the records were available.  Specifically, the Family Medical Center wrote that the Veteran had not been seen in that office; the Emory Clinic was unable to locate any records for the Veteran; and Family Practice Associates, the office of Dr. B., indicated that the Veteran had not been seen since 1995 and that all records had been destroyed after seven years.  The Veteran was informed of the inability to obtain these records and was given an opportunity to obtain the records himself, but no records have been forthcoming. 

Therefore, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for a heart condition, to include as secondary to the Veteran's service connected duodenal ulcer, is denied.

Service connection for a hiatal hernia, to include as secondary to the Veteran's service connected duodenal ulcer, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


